Citation Nr: 0640255	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  92-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an increased rating for a back disability, 
classified as post-traumatic degenerative disc disease of the 
lumbar spine, currently evaluated as 50 percent disabling.  

2.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
until March 3, 2004, and evaluated as 30 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
February 1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1990 rating decision from the 
Department of Veterans Affairs (VA) Chicago, Illinois 
Regional Office (RO), which confirmed a 20 percent for a back 
disability, classified as post-traumatic degenerative disc 
disease of the lumbar spine, and a 10 percent evaluation for 
post-traumatic stress disorder. In March 1993, the Board 
remanded the case to the RO for further evidentiary and 
procedural development. By a decision rendered October 25, 
1994, the Board granted an increased rating of 30 percent 
evaluation for the service-connected back disability (a 10 
percent evaluation for wedging of the T12 and L1 vertebral 
bodies under Diagnostic Code 5285 was granted and added to 
the 20 percent evaluation in effect for limitation of back 
motion under Diagnostic Code 5292), and denied an evaluation 
in excess of 10 percent for post-traumatic stress disorder. 
In a November 1994 rating decision, the RO implemented the 
October 25, 1994 Board decision's grant of an increased 
rating of 30 percent for the service-connected back 
disability, effective October 6, 1990 (on that November 1994 
rating decision sheet, the RO coded the service-connected 
back disability under Codes 5285 and 5292). Thereafter, the 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court).

In February 1995, the Deputy Vice Chairman of the Board 
denied appellant's motion for reconsideration of that 
decision. In January 1996, the Secretary of the Department of 
Veterans Affairs (VA) and appellant, through his attorney, 
filed with the Court a Joint Motion for Remand and to Stay 
Further Proceedings, with respect to these aforementioned 
increased rating issues. By Order rendered January 25, 1996, 
the Court granted the Joint Motion to Remand, vacated the 
Board's October 25, 1994, decision, and remanded the case for 
compliance with the instructions in the Motion. Accordingly, 
in December 1996, the Board remanded the case to the RO for 
additional evidentiary development in compliance with the 
instructions in the Motion; and reframed that back disability 
rating issue as "entitlement to an increased rating for a 
back disability, classified as post-traumatic degenerative 
disc disease of the lumbar spine, currently assigned a 30 
percent evaluation."

Subsequently, in October 2000, the Board issued a decision 
granting an increased rating of 50 percent but no more, for 
the service connected back disability and denying an 
evaluation in excess of 10 percent for the service connected 
post-traumatic stress disorder. This decision was also 
appealed to the United States Court of Appeals for Veterans 
Claims. While the appeal was pending, the Office of General 
Counsel for VA filed a Motion requesting that the Court 
vacate the decision by the Board and remand the case for 
additional development of the evidence and readjudication of 
the claim. This Motion was made as a result of a change in 
the law governing the issues on appeal. The appellant's 
representative indicated he did not oppose the Motion. The 
Court granted the joint motion in October 2001 and the case 
was returned to the Board for compliance with the directives 
that were specified by the Court.

Thereafter, in August 2002, the Board issued a decision 
granting an increased rating of 50 percent but no more, for 
the service connected back disability and denying an 
evaluation in excess of 10 percent for the service connected 
post-traumatic stress disorder.  This decision was also 
appealed to the United States Court of Appeals for Veterans 
Claims.  While the appeal was pending, the appellant's 
representative and the Office of General Counsel for VA filed 
a Joint Motion requesting that the Court vacate that part of 
the decision by the Board that denied an increased evaluation 
in excess of 50 percent (a 10 percent evaluation for wedging 
of the T12 and L1 vertebral bodies under Diagnostic Code 5282 
added to a 40 percent evaluation for limitation of back 
motion under Diagnostic Code 5292) for a service connected 
back disability, classified as post traumatic degenerative 
disc disease of the lumbar spine with anterior wedging of T12 
and L1 vertebral bodies and an evaluation in excess of 10 
percent for a psychiatric disability classified as post 
traumatic stress disorder and remanded the case for 
readjudication of the claim. The Court granted the joint 
motion in March 2003 and the case was returned to the Board 
for compliance with the directives that were specified by the 
Court.

The Board again remanded the case in October 2003.  While in 
remand status, the veteran was afforded additional 
examinations and the evaluation of his PTSD was increased to 
30 percent disabling by rating decision in November 2004, 
effective on March 3, 2004, the date of the compensation 
examination.  In addition, the veteran submitted a claim for 
entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  This 
claim was granted as well by rating decision of the RO in 
March 2006.  This grant was effective in October 2004.  There 
has been no disagreement as to this grant and the appeal is 
limited to the issues set forth on the title page.

A hearing was held at the RO before a local hearing officer 
in September 1991; a transcript of the hearing is of record.


FINDINGS OF FACT

1.	Prior to 2002, the veteran's lumbar spine disease is 
manifested by vertebral deformity; range of motion limited to 
approximately 15 degrees flexion, 5 degrees extension, and 10 
degrees lateral bending, with no rotation; without cord 
involvement requiring the use of long leg braces or that the 
veteran is bedridden; or, abnormal mobility requiring a jury 
mast neck brace; or, intervertebral disc syndrome productive 
of pronounced impairment.  There is demonstrable deformity of 
a vertebral body.

2.	The veteran's spine disease is currently manifested by 
vertebral deformity and flexion to 28 degrees, extension to 5 
degrees, side bending to 10 degrees to the right and 20 
degrees to the left, and rotation to 30 degrees, bilaterally; 
ankylosis of the lumbar spine is not demonstrated.  No 
neurological findings have been reported.

3.	Prior to March 3, 2004, under criteria in effect in most 
of 1996, the veteran's PTSD was manifested by nightmares, 
flashbacks, some suicidal thoughts, moodiness and the need 
for medications and therapy and was productive of definite 
social and industrial impairment.  Considerable impairment 
was not shown and the appellant was employed virtually 
throughout the period.

4.	Subsequent to November 1996, under the current criteria, 
the veteran's PTSD is shown to be manifested by irritable 
affect, neutral mood and suicidal ideation, without 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 50 percent for 
post-traumatic degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5285, 5292, 5293 (1999); Code 5243 
(2006).  

2.	Resolving reasonable doubt in the appellant's favor, prior 
to March 3, 2004, the criteria for a rating of 30 percent, 
but no more, for PTSD were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.132, Code 9411 (1995).

3.	The criteria for a current rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in February 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

VCAA-compliant notice was not (and in fact could not be) 
provided to the veteran prior to the first unfavorable 
adjudication of this case.  However, after VCAA-compliant 
notice was sent, the claims were readjudicated without 
"taint" from prior adjudications.  Thus, to decide the appeal 
now would not be prejudicial.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).  

Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased evaluations, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that, to the extent the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any questions as to the 
appropriate effective date to be assigned is rendered moot.  
To the extent any benefit is granted, the RO will provide 
effective date notice.  Thus, there is no prejudice to the 
appellant in proceeding on any basis.

Lumbar Spine Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for the residuals of a low back injury was 
granted by rating decision of the RO in July 1971.  A 
noncompensable evaluation was assigned at that time.  The 
rating was eventually increased to the current 50 percent 
rating, effective in November 1990, coincident with the 
current appeal.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The regulations for the evaluation of disabilities of the 
spine were amended, effective in September 2002 and again in 
September 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.  

The regulations applicable to the evaluation of lumbar spine 
disability prior to the September 2002 and 2003 changes are 
applicable prior to the date of those changes.  These provide 
that for residuals of a fractured vertebra, with cord 
involvement, bedridden, or requiring long leg braces, a 100 
percent rating is warranted.  Special monthly compensation 
must also be considered, as should lesser involvement for 
limited motion or nerve paralysis.  Without cord involvement, 
with abnormal mobility requiring a neck brace (jury mast), a 
60 percent rating is warranted.  In other cases the rating 
should be made in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Code 5285 (1999). 

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

The veteran is in receipt of a 50 percent evaluation on the 
basis of limitation of motion of the lumbar spine and 
vertebral deformity as a result of the spinal fracture.  Under 
the regulations in effect prior to 2002 and 2003 the only 
criteria that may be utilized to award a higher schedular 
evaluation are those related to intervertebral disc disease or 
a vertebral fracture with or without cord involvement.  
Regarding the latter, the record does not show cord 
involvement requiring the use of long leg braces or that the 
veteran be bedridden.  Neither has it been demonstrated that 
the veteran has abnormal mobility requiring a jury mast neck 
brace.  Finally, pronounced intervertebral disc syndrome has 
not been demonstrated.  In this regard, it is noted that VA 
compensation examinations were conducted in October 1990, May 
1993 and February and July 1998.  Reports from these 
examinations do not demonstrate disability that approaches 
this severity.  

For example, in October 1990, the veteran was able to forward 
bend to 80 degrees, but extend to only 10 degrees.  Lateral 
bending was to 15 degrees, bilaterally.  There was moderate 
tenderness over the paraspinal muscles.  There was minimal to 
moderate tenderness over T12, L1, and L2.  He had a negative 
straight leg raising test and a negative Larsen's test.  There 
was a negative Lasegue's sign.  Motor strength was 5+/5+ in 
both lower extremities.  Knee and ankle reflexes were 2+ and 
symmetrical at the knees and ankles.  There was normal sensory 
examination to light touch.  X-ray studies showed possible old 
compression fractures secondary to wedging seen at the T12 and 
L1 levels.  There was Grade I degenerative retrolisthesis at 
L5-S1.  There was degenerative disc disease with traction 
spurs seen at T11-12, L1-2 and L2-3.  The assessments were 
probable old compression fractures T12 and L1, degenerative 
disc disease from T11 to L3, and independent degenerative 
changes.  He presently had no evidence of instability within 
the spine or radiculopathy.  

Similar findings were demonstrated in May 1993, although at 
that time, sensory examination revealed decreased light touch 
and pinprick in the anterior thigh region, more on the left 
side and significant muscle spasm was noted.  On examination 
by VA in February 1998, mild lumbar arthritis and mild 
discogenic disease was diagnosed.  In July 1998 a VA 
compensation examination of the veteran's spinal cord found 
that the veteran had complaints of continuous pain and 
markedly diminished mobility in range of motion as a result of 
the pain.  He complained of pain with prolonged sitting or 
standing or with repetitive motion.  He had had no loss of 
bowel or bladder control, but did complain of chronic 
numbness, particularly in the left thigh, with decreased 
sensation in the legs, bilaterally.  It was noted that, in the 
past, he had been treated with nonsteroidals, multiple chronic 
pain medications, TENS units and had participated in physical 
therapy.  He currently worked as a construction worker, but 
had been fired from jobs in the past due to lack of mobility.  
He tried to perform exercise to limit the progression of his 
low back pain.  He did not need crutches, a brace, cane or 
walking devise and had not had back surgery.  

On physical examination, the veteran had well developed 
calves, but his quadriceps and hamstrings were slightly less 
than his calf development, indicating possible mild atrophy.  
He did have good strength and reflexes were 2+ and equal.  He 
had subjective decreased sensation to vibratory, pin prick, 
light touch, proprieception or cold in the lower extremities.  
The sensation was decreased distally, greater than proximally, 
with the exception of the left lower extremity, which had 
decreased sensation over the anterior aspect of the thigh that 
was greater than distally.  This decreased sensation did not 
fit a clear dermatomal or spinal tract pattern.  The spine had 
some tenderness over approximately T6 to T8 as well as over 
L3-5.  During the examination, the veteran had extremely 
limited mobility due to his complaints of pain and had range 
of motion limited to approximately 15 degrees flexion, 5 
degrees extension, and 10 degrees lateral bending, with no 
rotation.  At one point during the examination; however, he 
was able to forward flex to 90 degrees for a brief period of 
time when complaining of calf spasm.  There were no gross 
muscle spasms.  The diagnosis was of chronic low back 
degenerative disc disease.  

The record shows that prior to 2003, the veteran had severe 
limitation of motion of his lumbar spine, without 
demonstration of pronounced intervertebral disc disease.  When 
coupled with the demonstrated deformity of his vertebrae, this 
is sufficient for a 50 percent rating, but no more.  

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months..................							
		60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 
months....................................................
.			40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 
months....................................................
.			20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months....................................................
.			10

The schedule for rating disabilities of the spine was again 
revised effective September 26, 2003.  The new regulations 
have been codified and may be found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  The General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the 
height......................................................10

Note 1 to this provision provides that associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic 
code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the 
combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or 
injury of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note 2.  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement 
should be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents 
favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, 
except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  Id.  

An examination was conducted by VA in March 2004.  At that 
time, the veteran complained of pain in the low and thoracic 
back areas, which radiated into his left foot.  This 
radiation was along the posterior aspect of the left lower 
extremity.  The pain was constant and sharp.  He had taken 
numerous medications that had not been helpful.  He stated 
that his pain was improved by being in a hot tub, but 
worsened by bending, flexing his lumbar spine or lifting 
weight greater than 20 pounds.  On examination, range of 
motion of the lumbar spine showed flexion to 28 degrees, 
extension to 5 degrees, side bending to 10 degrees to the 
right and 20 degrees to the left, and rotation to 30 degrees, 
bilaterally.  The veteran was asked to do 30 repetitions of 
repeat flexion and extension, but was only able to accomplish 
8 due to severe pain.  Following this, the veteran was able 
to flex his lumbar spine to 45 degrees and extend to 10 
degrees.  He had tenderness to palpation throughout the 
entire lumbar spine area.  Motor strength was 4/5 and there 
was spasm of the lumbar paramusculature noted, greater on the 
left than the right.  Sensation was intact over the feet.  X-
ray studies showed a mild anterior wedge compression 
deformity of T12 and mild degenerative disc disease of the 
lumbar spine.  It was the opinion of the examiner that the 
veteran had pain, weakness, decreased endurance and fatigue 
with repetitive testing of the thoracolumbar spine.  There 
was, therefore, severe functional impairment associated with 
the thoracolumbar spine.  

Under the regulations that recently became effective, the 
veteran would have to manifest unfavorable ankylosis of the 
thoracolumbar spine for a rating in excess of his currently 
assigned 50 percent rating, which, as noted, has been 
assigned on the basis of limitation of motion and vertebral 
body deformity.  Although, under the new criteria, associated 
neurologic manifestations may be additionally assigned, the 
veteran was afforded an EMG study in March 2004 that showed 
no evidence of neuropathy or radiculopathy.  As such, a 
separate evaluation under the criteria for neurologic 
impairment is not warranted.  38 C.F.R. § 4.124a, code 8520.  
The Board has reviewed the entire evidence of record, 
including numerous outpatient treatment reports and 
evaluations by private physicians.  Ankylosis of the lumbar 
spine is not demonstrated.  Under these circumstances, a 
rating in excess of the currently assigned 50 percent for 
lumbar spine disease is not warranted.  


PTSD

Service connection for PTSD was granted by rating decision in 
1986, with a 10 percent evaluation being assigned.  The 
rating was maintained until a rating decision during this 
pendency of this appeal.  It is noted that in 1996, the 
regulations applicable to the evaluation of PTSD were 
amended.  As with the regulations discussed above, when 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.  

For neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability, a noncompensable evaluation is warranted.  
A 10 percent rating is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impermanent.  A 50 percent evaluation is warranted for PTSD 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility, and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 
38 U.S.C.A. § 7104(d)(1).  

In a subsequent precedent opinion, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).  With this consideration in mind, the Board will 
address the merits of the claim at issue.  

An examination was conducted by VA in October 1990.  At that 
time, it was reported that shortly after returning from 
Vietnam, the veteran had had prominent nightmares on a daily 
basis.  He would also have occasional flashbacks of being in 
Vietnam.  He had the onset of upsetting thoughts that were 
intrusive and often stimulated by environmental cues.  He had 
increased startle response, emotional numbing, social 
withdrawal and had difficulty with low frustration tolerance 
and temper outbursts.  He now had marked irritability and 
difficulty coping with people in social and occupational 
settings.  More recently he admitted to mood instability, 
with precipitous plunges into sadness that lasted several 
hours.  He also claimed to have had chronic suicidal 
ideation, but had never had an attempt.  He had never 
developed a plan or had serious intent.  He had never had 
problems with his appetite, energy, concentration or memory.  
He continued to experience the PTSD symptoms and took 
medication and was under treatment at the VA clinic for the 
disorder.  On mental status examination, he was casually 
dressed, well kept and had good eye contact.  Mood was 
irritable.  Affect was full and appropriate.  Mental content 
was without suicidal ideation or psychotic symptoms, although 
he admitted to recent suicidal ideation without plan or 
intent.  He was alert and fully oriented.  Insight and 
judgment were not grossly impaired.  The impression was PTSD.  
The examiner discussed that the veteran had chronic symptoms 
that had resulted in considerable difficulty, particularly in 
occupational spheres, but also in terms of socializing from 
the standpoint of decreased frustration tolerance and temper 
outbursts.  

An examination was conducted by VA in May 1993.  At that 
time, the veteran indicated that he took several medications, 
including Prozac, chloral hydrate and Valium that he believed 
were modestly successful.  He was in frequent contact with 
the local mental health center.  He was noted to display 
symptoms of PTSD that included recurrent experiences of his 
war experiences, including nightmares and flashbacks.  He 
attempted to avoid some of the stimuli associated with these 
experiences, including helicopter and jet flights.  He was 
moody and aggressive.  He had some difficulties with alcohol 
as evidenced by a DWI and continued drinking.  He was alert 
and oriented times three and was well groomed.  He made good 
eye contact and was very pleasant to talk with.  Mood was 
neutral.  There was some slight irritability.  Affect was 
full. Speech was at regular rate and rhythm.  Psychomotor 
activity was within normal limits.  He denied suicidal or 
homicidal ideation.  He did project a great deal of hostility 
toward the government and toward a number of individuals in 
his life.  Concentration and abstract thinking were intact.  
The pertinent impression was PTSD.  

Under the criteria in effect prior to 1996, for a rating in 
excess of 10 percent, definite social and industrial 
impairment must be demonstrated.  The veteran's disorder was 
manifested by nightmares, flashbacks, some suicidal thoughts, 
moodiness and the need for medications and therapy.  Resolving 
doubt in the veteran's favor, the Board finds that these 
symptoms could be said to be productive of definite impairment 
so that a 30 percent evaluation could have been assigned under 
these criteria.  On review at this time, it is concluded that 
there is some basis to conclude these symptoms more nearly 
approximate those of the 30 percent than 10 percent rating.  
38 C.F.R. § 4.7.  Resolving reasonable doubt, a 30 percent 
rating, but no more, is for assignment.  The record does not 
show that considerable social and industrial impairment has 
been demonstrated. Although stressed, the veteran was able to 
function on the job and in social situations throughout 
virtually this entire period.  As such a rating in excess of 
30 percent is not warranted.  

In November 1996, the criteria for the evaluation of PTSD was 
amended.  A non-compensable evaluation for PTSD is warranted 
where the condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted for PTSD with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; where symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (1998).  

An examination was conducted by VA in February 1998.  At that 
time, it was noted that the veteran had a fair amount of 
difficulty with irritability and had recently threatened 
people and been in a bar fight and stabbed.  He had problems 
with nightmares and initial insomnia.  He denied any problems 
with startability or hypervigilance.  He did not voice any 
problems with avoidance of stimuli and was currently under 
treatment for his psychiatric illness.  He was being treated 
with Valium, Prozac, Restoril and trazodone.  On mental status 
examination, he was oriented and alert.  He was dressed 
casually, with fair grooming and hygiene.  Psychomotor 
activity was increased.  Eye contact was fair.  Speech was of 
increased rate and volume, with a generous proportion of 
profanity.  Mood was neutral and affect was irritable.  He 
denied any current suicidal or homicidal ideation and he was 
having no active delusions or hallucinations.  Insight and 
judgment were impaired.  The pertinent diagnosis was 
antisocial personality disorder.  The veteran's current GAF 
score was listed as 65.  An examination conducted by VA in 
July 1998 showed similar findings.  

An examination was conducted by VA in April 2004.  At that 
time, the veteran described ongoing problems with severe 
irritability and anger.  He stated that this had caused him 
problems in his personal life as well as with his occupational 
functioning.  He had, for a number of years, had numerous 
episodes of leaving the job, being fired, and being taken 
back.  He stated that he would often find himself getting 
angry with supervisors and telling them off.  He had not had 
physical altercations at work, but had had numerous 
altercations in his private life, the most severe being in a 
bar in 1997.  He continued to complain of intermittent 
problems with anger.  On mental status evaluation, he was 
noted to be casually, but fairly neatly and appropriately 
dressed.  Grooming was average and hygiene was good.  He 
showed moderate restlessness, shaking his legs, and often 
gestured rapidly with his hands.  Speech was increased in 
amount and slightly increased in rate.  There was no pressure 
of speech.  Mood was described as "worried and irritable."  
His mood was congruent.  He was mildly upset or irritated with 
the VA.  His thought processes were logical and goal directed.  
There were no delusions or hallucinations and no homicidal 
ideation.  He did endorse suicidal ideation, saying that he 
had felt suicidal for years.  He had never actually thought 
about trying to hurt himself, but rather had thought that the 
possibility existed that death would be better than life.  He 
was alert and oriented.  Insight and judgment were fair.  The 
impression was PTSD.  GAF score was 60.  

The veteran was again evaluated for symptoms of his PTSD in 
June 2004, with similar findings to those noted several months 
earlier.  The GAF score at that time was 63.  The impression 
was that the veteran clearly met the criteria for PTSD, with 
symptoms that included irritability, hypervigilance, increased 
startle response, nightmares, intrusive memories of the 
events, difficulty forming close relationships, and problems 
with anxiety and persistent avoidance in the sense that he 
needed to stay perpetually busy to avoid having thoughts of 
Vietnam.  It was noted that the disability picture was 
complicated by the fact that the veteran also suffered from an 
antisocial personality disorder that caused a lot of the same 
difficulties, particularly with interpersonal interaction and 
anger and irritability.  It was noted that these symptoms had 
improved markedly when he was taking his medications for his 
PTSD.  

An examination was conducted by VA in October 2005.  At that 
time, the veteran's history of psychiatric illness was again 
related fully.  On examination, the veteran moved quite a bit 
and appeared uncomfortable.  He had normal eye contact, his 
mood was neutral and his affect was slightly irritable.  
Thought content was remarkable for intermittent suicidal 
ideation.  Thought processes were logical and goal directed.  
Speech was raspy, but normal rate, volume and spontaneity.  
Psychomotor activity was increased.  Insight and judgment 
appeared intact.  The impression was PTSD.  The GAF score was 
55.  

The revised criteria for the evaluation of psychiatric 
disorders require very specific symptomatology for each level 
of disability rating.  For the veteran to meet the 50 percent 
level, flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships must be demonstrated.  The veteran 
exhibits symptoms of sleep disturbances and flashbacks and has 
had some suicidal thoughts.  His judgment and insight are, 
however, intact and he has not exhibited any of the criteria 
necessary for a 50 percent rating, such as panic attacks or 
difficulties with complex commands or memory.  Under these 
circumstances, as the criteria for a rating in excess of 30 
percent have not been met, an increased rating is not 
warranted.  


ORDER

A rating in excess of 50 percent for a back disability, 
classified as post-traumatic degenerative disc disease of the 
lumbar spine, is denied.  

A rating of 30 percent for PTSD prior to March 3, 2004 is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  

A current rating in excess of 30 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


